DETAILED ACTION
                                                            Priority
1.     Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) — (d), which papers have been placed of record in the file. Oath/Declaration
Oath/Declaration
2.	Oath and declaration filed on 6/20/2022 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 6/30/2022 and 6/30/2022 and 8/30/2022 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,3,11,13,14,19 28 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al (2009/0244485 A1) in view of Berkeley et al (2016/0040976 A1). 
 Regarding claim 2, Walsh et al discloses (refer to figures 1-9) an optical coherence tomography (OCT) system (paragraph 0009)  to measure a retina of an eye, the OCT system comprising: an OCT interferometer comprising, a detector (paragraph 0050), a light source comprising one or more of light sources (150) configured to generate one or more light beams, and a plurality of optical elements coupled to the light source to direct the one or more light beams to the retina and generate an interference signal at the detector (paragraph 0069); a fixation target; a three-axis translation stage to translate the plurality of optical elements and the fixation target relative to the eye to position of the OCT interferometer and compensate for a refractive error of the eye; and a processor operatively coupled to position the plurality of optical elements and the fixation target to compensate for the refractive error of the eye in response to an intensity of the one or more light beams reflected from the retina (paragraph 0144 and paragraph 00367). 
 Walsh discloses all of the claimed limitations except the three-axis translation stage.
 Berkeley discloses the three-axis translation stage (paragraph 0152).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the three axis translation stage disclosed by Berkeley  to the system disclosed by Wash for easier operation of the OCT system  and can facilitate various operation of the scanning assembly as taught by Perimeter (paragraph 0152).

 Regarding claim 3, Walsh discloses wherein the peak intensity comprises a peak intensity of light reflected from the retina measured with the detector and optionally wherein the peak intensity comprises a peak measured with the detector without measuring interference between a measurement arm and a reference arm of the OCT interferometer (paragraph 0144 and paragraph 0355, OCT signal can be monitored (while adjusting the z-offset to the OCT instrument 3120 to probe the retina 3140).    
 Regarding claim 11, Walsh discloses further comprising a sensor to measure a position of the eye (paragraph 0187), the sensor coupled to the processor configured with instructions to move the three-axis translation stage to align the OCT interferometer with the eye (paragraph 0187).  
 Regarding claim 13, Walsh et al discloses wherein the processor (paragraph 0009) is configured with instructions to adjust a measurement region on a retina of the eye in response to the position of the eye.  
 Regarding claim 14, Walsh et al discloses wherein the processor (paragraph 0009) is configured to adjust an output map of retinal thickness in response to the position of the eye.    
 Regarding claim 19,Walsh discloses (refer to figures 1-9) an OCT system comprising: a printed circuit board comprising a processor  (104) (i.e., the computer system 104  electrically connected to main body 106) and a plurality of electrical components coupled to the processor (104) ; a support ( the house of 106)  comprising a plurality of optics modules mounted on the support (118) (figure 1), the plurality of optics modules comprising a scanner (280) , a fixation target (215a and 215b) , and one or more lenses(210)  coupled to the scanner(280)  and the fixation target; a plurality of actuators coupled to the support and configured to translate the support along three axes (figure 3A show z-offset  adjustment stage); an interferometer module comprising a plurality of optical fibers, a plurality of optical fiber couplers, an optical fiber reference arm and an optical fiber portion of a measurement arm; and an external housing enclosing the printed circuit board, the support and the interferometer module (paragraph 0544).
Walsh discloses all of the claimed limitation except an external housing enclosing the printed circuit board, the support and the interferometer module.
  Berkeley discloses an external housing (32) enclosing the printed circuit board, the support and the interferometer module (figure 5, paragraph 0138).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide combine an external housing disclose by Berkeley in to Walsh OCT system to increase the convenience for user to use the OCT system (paragraph 0138).  
 Regarding claim 28,Walsh discloses  further comprising a processor (104)  and a non-transitory computer-readable medium storing instructions, that, when executed by the processor (104) , cause the processor to: determine a position of an eye (paragraph 0187); move the support by activating one or more of the plurality of actuators to align the fixation target with the eye (paragraph 0356); adjust the one or more lenses for a refractive error of the eye (paragraph 0164); adjust the one or more lenses for optical path distance; and acquire retinal data associated with the eye (paragraph 0078).    
 Regarding claim 60, Walsh discloses (refer to figures 1-9) an OCT system (paragraph 0003) comprising: a support (106) comprising a plurality of optics modules mounted on the support (figure 3A, paragraph 0162), the plurality of optics modules comprising a scanner(280) , a fixation target, and one or more lenses (210)  coupled to the scanner (280) and the fixation target (figure 3A , paragraph 0163); and a plurality of actuators coupled to the support and configured to translate the support along three axes (figure 3A , vertical, horizontal and shows Z offset ), wherein a lens to correct refractive error is supported with the support and moveable along (figure 32A and 32 B).  
 Walsh fail to discloses a fourth axis relative to the support.
Berkeley et al discloses a fourth axis relative to the support (x, y, z adjusts the position, paragraph 0152).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide combine teaching x, y, z adjust position in to Walsh OCT system to increase the convenience for user to use the OCT system (paragraph 0138).  
Allowable Subject Matter
5.   Claims 4-7, 18,24-27 ,30, 61 and 62   are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.    The following is a statement of reasons for the indication of allowable subject matter:   wherein the plurality of optical elements comprises a lens supported with the three axis translation stage, the lens coupled to the three axis translation stage with movement along a fourth axis relative the three axis translation stage to correct the refractive error and  the processor is configured with instructions to translate the lens along the fourth axis to substantially fix a vertex distance from the lens to a cornea of the eye in response to movement of the fixation target along one or more axes of the three axis translation stage and further  comprising a movable collimator to compensate for an optical path difference (OPD), and optionally wherein the movable collimator comprises an end of an optical fiber and a lens, the end of the optical fiber comprising an end of an optical fiber of a measurement arm of an OCT interferometer, the lens positioned with respect to the optical fiber to substantially collimate a light beam from the optical fiber and  the plurality of optical fibers comprises a pair of optical fibers extending from a first and second arm coupler located within the housing to a pair of balanced detectors located outside the housing and wherein the first and second arm coupler couples the reference arm to the optical fiber portion of the measurement arm and optionally wherein the pair of balanced detectors is operatively coupled to the processor on the printed circuit board and  wherein to adjust the one or more lenses for optical path distance comprises: adjust the optical path distance to a plurality of positions; determine a signal to noise ratio of an OCT interference signal at the plurality of positions; determine a peak signal to noise ratio of the OCT interference signal; and place the one or more lenses at a position corresponding with the peak signal to noise ratio and   
further comprising one or more processors and instructions that, when executed by the one or more processors cause the OCT system to: position the fixation target at a first location; capture first RT data while the fixation target is at the first location; position the fixation target at a second location; and capture second RT data while the fixation target is at the second location and  wherein the instructions further cause the one or more processors to compile the first RT data and the second RT data and generate an RT map.



Conclusion
7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/15/2022